FAIR, J., FOR THE COURT:
¶ 1. In 1999, Eric Brown pled guilty to killing his girlfriend and their unborn child. This is his fifth motion for post-conviction relief. Brown contends that under Sanders v. State , 9 So.3d 1132, 1136 (¶ 16) (Miss. 2009), he should not have been allowed to plead guilty without an on-the-record competency hearing. He has raised this issue before, and we found Brown's claims time- and successive-writ barred because Sanders does not apply retroactively. Brown v. State , 198 So.3d 325, 325 (¶ 1) (Miss. Ct. App. 2015). For the same reasons as before, we affirm the dismissal of this latest PCR motion.
¶ 2. AFFIRMED.
LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON, GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.